t c summary opinion united_states tax_court jack r janshen petitioner v commissioner of internal revenue respondent docket no 17517-12s l filed date jack r janshen pro_se lisa m oshiro for respondent summary opinion gerber judge this case is being considered pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case involves a petition for review of a lien or levy action respondent in a motion filed date moved for summary_judgment with respect to the issues raised in the petition petitioner was given days to object or respond and failed to file any response to respondent’s motion for the reasons outlined in this opinion respondent’s motion for summary_judgment will be granted background respondent mailed a final notice-notice of intent to levy and notice of your right to a hearing to petitioner on date advising of the intention to levy to collect petitioner’s unpaid tax_liability for and offering an opportunity for a hearing with the internal_revenue_service irs office of appeals appeals petitioner timely mailed a form request for a collection_due_process or equivalent_hearing on date following some correspondence a telephone hearing was scheduled for date appeals confirmed by reviewing petitioner’s records and transcript of account that unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the income_tax_liability had been properly assessed and the proper notices had been issued respondent’s settlement officer spoke with petitioner’s wife about the possibility of a collection alternative such as an offer-in-compromise petitioner’s wife asked that the hearing be rescheduled the hearing was rescheduled to date petitioner’s wife was reminded that in accord with prior correspondence petitioner had to submit certain financial information before the date hearing to facilitate any consideration of a collection alternative on date the settlement officer telephoned petitioner but petitioner did not answer and the settlement officer left a voice message on date the settlement officer spoke with petitioner’s wife and informed her that no financial information had been received petitioner’s wife advised that she had sent the information to petitioner several weeks before date the settlement officer provided an office address fax number and telephone number and advised petitioner’s wife that petitioner would be allowed until date to provide his financial information nothing further was received from petitioner and on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy to collect petitioner’s income_tax liabilities in his petition petitioner questioned the underlying liability for indicated that collection would be a hardship and stated that he was entitled to a collection alternative petitioner resided in the state of washington at the time his petition was filed before this collection action respondent had properly mailed a statutory_notice_of_deficiency to petitioner concerning his tax_year there is no evidence that the statutory_notice_of_deficiency was returned to the irs nor has petitioner ever denied its receipt the underlying assessment for the income_tax was made following petitioner’s failure_to_file a petition in response to respondent’s issuance of a statutory_notice_of_deficiency for that year discussion summary_judgment is appropriate where it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b during the appeals process petitioner raised no issues with respect to the merits of the tax_liability therefore the appropriate standard of review in this case is an abuse_of_discretion standard see 114_tc_176 to establish an abuse_of_discretion the taxpayer must show that the decision complained of is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing 114_tc_604 and 112_tc_19 see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 in reviewing for abuse_of_discretion the court generally considers only the arguments issues and other matters that were raised at the collection_due_process_hearing or otherwise brought to the attention of appeals see giamelli v commissioner t c pincite 118_tc_488 sec_301 f q a-f3 proced admin regs a notice_of_deficiency was sent to petitioner at his last_known_address and he failed to petition this court or to challenge the income_tax deficiency under those circumstances petitioner may not challenge during the collection proceeding the existence or amount of the underlying tax_liability see 114_tc_604 accordingly the merits of the tax_liability are not at issue petitioner was provided several opportunities to present information so that collection alternatives could be considered he did not provide the information it is not an abuse_of_discretion when the settlement officer sustains a proposed collection action on account of the taxpayer’s failure to provide requested information that would have permitted consideration of collection alternatives see long v commissioner tcmemo_2010_7 huntress v commissioner tcmemo_2009_161 nelson v commissioner tcmemo_2009_108 we find that there is no genuine issue of any material fact for trial in this case and hold that there was no abuse_of_discretion in respondent’s decision to proceed with collection therefore respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered
